Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-13 and 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 7 and 13), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A method comprising: 
receiving a compute graph associated with a data processing pipeline, the compute graph identifying one or more computer-executable components of the data processing pipeline and dependencies therebetween; 
causing the data processing pipeline to execute; storing, based at least in part on receiving a first exit code received responsive to causing the data processing pipeline to execute, a first indication that a first component of the data processing pipeline executed successfully; 
storing, individually in association with the first component and based at least in part on the first indication, a first output determined by the first component as a result of execution of the first component; 
storing, based at least in part on receiving a second exit code responsive to causing the data processing pipeline to execute, a second indication that a second component of the data processing pipeline failed to execute successfully; 
determining to re-execute a portion of the data processing pipeline starting at the second component based at least in part on the second indication, wherein re-executing the second component comprises providing the first output as input to the second component, and wherein the portion comprising at least one of the second component or one or more additional components downstream of the second component; and 
causing the portion to re-execute according to the compute graph.
 

Claims 2-6 and 22, 8-12, and 16-21 and 23 are respectively dependent upon independent claims 1, 7, and 13.  Therefore claims 2-6 and 22, 8-12, and 16-21 and 23 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200210301 A1, US 20200183788 A1, US 20170024268 A1, US 20110185156 A1, US 20060288196 A1).
US 20200210301 A1: During a debug session when one or more pipelines have been halted, as described above, the debugger (e.g., external hardware and/or software) can read available resources (e.g., MMR and/or DMA memory) to ascertain a state of operation, intermediate data output to compare against what is supposed to have been generated, and/or look for a mismatch in intermediate data output to determine at a line by line level or block by block level where a failure has occurred. During debug, a step command can be received and executed by debug control to cause one or more currently halted pipelines (e.g., associated schedulers/schedulers and other components within the respective pipeline) to execute a next one task, and then revert back to a halted state by advancing to 
US 20200183788 A1: The techniques described herein may reduce the number of compute cycles dedicated to re-executing components, and may thereby reduce redundant compute cycles, heat expelled by processor(s), energy consumed, amount of time to achieve an output, etc. Furthermore, some jobs and/or components may not be designed to run twice and may be corrupted by being re-executed without being re-initialized. The techniques discussed herein enable stopping a component and/or pipeline mid-compute, gathering whatever output(s) the component may have generated so far, and completing running the component and/or pipeline at a later time. The compute graph may also allow corruptible components to be identified and excluded from re-executions. Moreover, the techniques enable the ability to retrospectively modify a job's behavior, even when the job has already been run, to generate a new output. For example, a component may be added and/or replace another component and the job may be re-executed based at least in part on the added/replaced component.

US 20110185156 A1: With the four subprocesses (of blocks 412a-412d) complete, the pipeline of instructions has now been rewound. DSP core 102 halts the execution of the program of instructions at block 414. The program has reverted to a state before the stage of execution of the instruction for which the watchpoint occurred. This may involve DSP core 102 operating for one or more time cycles to re-execute one or more of the initial stages for the watchpoint instruction and possibly one or more of the subsequent instructions.
US 20060288196 A1: In one embodiment, the error signal also causes the processing pipeline to stall in order to recover from the error. In one embodiment, the pipeline is stalled for a full cycle, allowing the speculatively generated intermediate value to be removed from the pipeline ("squashed"), including processing logic and storage circuits, and the expected correct value to be delivered to appropriate pipeline stage. At the second rising edge of CK2 (denoted by CK2.sup.2), the expected correct value is stored in first storage circuit 210, and provided to the subsequent pipeline stage for processing. After the expected correct output is stored in first storage circuit 210, error detection logic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114